Title: From George Washington to George Clinton, 21 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksbg 21st October 1778.
          
          It is of the utmost importance that we should be thoroughly acquainted with the resources of this State in regard to Flour. Can it be procured in any considerable quantity, it will not only save the immense expence that arises upon the transportation from Jersey, Pennsylvania and Maryland, but it will enable us to lay up suitable Magazines, which I fear we shall not be able to establish notwithstanding the utmost exertions of the Quarter Masters and Commissaries while the distance of carriage is so great. It now takes our whole strength of teams to bring forward the daily consumption of the Army, and should we move with any part of the Army further to the Eastward, this difficulty will be increased.
          Could the scrutiny into the remaining quantities of Wheat and Flour be made by persons vested with proper authority by the legislature, it would add much to the ease of executing such a plan and to the precision of the enquiry. I would therefore request the favr of your Excellency to lay the proposal before your Assembly, and endeavour to obtain the nomination of a suitable person in each district or township producing Wheat and Flour throughout the State, to procure as exact a Return as possible of what remains of either in the hands of every person within his district. As this will be for the general advantage, I do not think the State should bear the expence of the enquiry. I will therefore engage for the payment of such Wages, as shall be, by the Assembly, deemed adequate to the trouble. If this law can be procured the sooner it can be carried into execution the better. Both the Quarter Master and Commy General are anxious to know what they may depend upon with certainty in this Quarter.
          I am informed by the Quarter Master Genl that there has been a necessity of erecting public Buildings at convenient places for the reception of provisions and Stores upon the lands of private persons within this State; and that in some instances the proprietors of the land have undertaken to pull them down. If this is suffered, the public will be put to the greatest inconvenience and loss. I could wish this were remedied by the intervention of the legislature. A proper compensation might be made for the use of the Ground, and the Buildings become the property of the proprietor when no longer wanted by the public. I have the Honor to be with the highest Esteem Your Excellency’s most obt Servt
          
            Go: Washington
          
        